UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DEMETRIUS MARWIN-HOLDER,                      :
                                              :
                       Plaintiff,             :
                                              :
       v.                                     :       Civil Action No. 15-112 (UNA)
                                              :
RONALD C. MACHEN, JR., et al.,                :
                                              :
                       Defendants.            :


                                    MEMORANDUM OPINION


       The plaintiff’s claims arise from alleged acts of misconduct by the presiding judges,

prosecutors and defense counsel associated with a particular criminal case, United States v.

Class, No. 13-cr-253 (D.D.C. filed September 3, 2013). See Compl. at 2 (page numbers

designated by the Court). According to the plaintiff, two judges from this Court “did aid and

abet in the violation of [S]upreme Court Ruling and did disregard the U.S. Constitution and

Laws of the United States . . . by giving aid to [the remaining defendants] by suppressing,

concealing and obstructing due process of law on Mr. Class.” Id. at 3. The judges, along with

the other named defendants “conspire[d] to . . . defraud Mr. Class and the public of their liberty

as prescribed by the Rule of Law of this Nation.” Id. at 4. Plaintiff further alleges that

defendants’ “misconduct and abuse of power has cost the American Private Citizen untold

expense of court cost abuse.” Id. at 5. He thus seeks an award of “damages” including “wages

received, benefits, expenses, and any and all claims under any bonds, surety, performance or bid

bonds and any federal account attached to any and all their victims and not limited to probation,

imprisonments and or other restrictions at the cost of the Private American Citizen/Public.” Id.
       “Article III of the United States Constitution limits the judicial power to deciding ‘Cases

and Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.

Const. art. III, § 2), cert. denied, 556 U.S. 1167 (2009). A party has standing for purposes of

Article III if his claims “spring from an ‘injury in fact’ -- an invasion of a legally protected

interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’ to the

challenged act of the defendant, and likely to be redressed by a favorable decision in the federal

court.” Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). Here, the plaintiff neither shows that he

has suffered any injury as a result of defendants’ alleged misconduct, nor articulates his

connection to Mr. Class or Mr. Class’s criminal case. At most plaintiff alleges a hypothetical or

conjectural injury, see Lujan, 504 U.S. at 560, which does not satisfy the “injury-in-fact”

requirement of standing.

       The complaint therefore will be dismissed for lack of subject matter jurisdiction. An

Order is issued separately.

/s/
                                               TANYA S. CHUTKAN
                                               United States District Judge
DATE: February 18, 2015